 Case 3:18-cv-01101-MAB Document 35 Filed 01/28/19 Page 1 of 3 Page ID #97




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

 ANGELA ARCHIBALD, as Personal                 )
 Representative of the Estate of James         )
 Archibald, Deceased                           )
                                               )
                       Plaintiff,              )   Case No. 3:18-CV-1101-NJR-MAB
                                               )
 vs.                                           )
                                               )
 NAVDEEP SINGH, et al.,                        )

                       Defendants.

                                         ORDER

                  ORDER SETTING SCHEDULING CONFERENCE

        Pursuant to SDIL-LR 16.2(a) and Federal Rules of Civil Procedure 16(b) & 26(f),

an initial pretrial scheduling and discovery conference is hereby set before the Honorable

Mark A. Beatty via telephone conference call on February 28, 2019, at 9:30 a.m.

Instructions for placing the conference call are as follows: Call toll free 877-336-1829;

when prompted enter Access Code 4442281; followed by Security Code 2825. At the

scheduling conference, counsel will be expected to discuss all matters covered by FED. R.

CIV. P. 16(b) and 26(f), to include those matters set forth below, as well as all matters set

forth in the Joint Report and Proposed Scheduling and Discovery Order.

       The parties are to submit a Joint Report and Proposed Scheduling and Discovery

Order using the form provided (here). If the case is a class action, use the form provided

(here). The joint report shall be submitted seven days before the conference via e-mail to

MABpd@ilsd.uscourts.gov.




                                         Page 1 of 3
Case 3:18-cv-01101-MAB Document 35 Filed 01/28/19 Page 2 of 3 Page ID #98




     The purposes of the conference are:

       1. To discuss the Joint Report of the Parties and the proposed discovery plan;
       2. To discuss the possibility of early settlement of the case;
       3. To discuss the possibility of using a voluntary alternative dispute resolution
           device (e.g. mediation, arbitration, summary jury trial, mini-trial) to resolve
           the dispute;
       4. To discuss the complexity of the case and the nature and basis of the parties
           claims and defenses;
       5. To confirm the trial date or the presumptive trial month (see SDIL-LR
           16.1(a));
       6. To establish a plan for the management of discovery in the case, including
           any limitations on the use of the various discovery devices that may be
           agreed to by the parties or ordered by the Court;
       7. To discuss costs, if any, the parties may be willing to share to reduce overall
           discovery expenses, such as the use of a common electronic discovery
           vendor (if applicable), or other cost-saving measures;
       8. To discuss any issues relating to disclosure or discovery of electronically
           stored information, including–
                a. the form or forms in which it should be produced,
                b. the topics for such discovery and the time period for which such
                   discovery will be sought,
                c. the various sources of such information within a party’s control that
                   should be searched for electronically stored information, and
                d. whether the information is reasonably accessible to the party that has
                   it, in terms of the burden and cost of retrieving and reviewing the
                   information any issues relating to claims of privilege or of protection
                   as trial-preparation material, including - if the parties agree on a
                   procedure to assert such claims after production - whether to ask the
                   Court to include their agreement in an order, and
       9. To discuss any issues relating to claims of privilege or of protection as trial-
           preparation material, including- if the parties agree on a procedure to assert
           such claims after production- whether to ask the Court to include any
           agreement in an order under Federal Rule of Evidence 502;
       10. To formulate a plan to simplify and narrow the issues in the case;
       11. To discuss the deadlines for amendments to the pleadings, including the
           filing of third-party complaints, which deadline shall be no later than 90
           days following this conference;
       12. To discuss the filing of potential motions and a schedule for their
           disposition, including the cut-off date for filing dispositive motions;
       13. To set a cut-off date for completion of all discovery including experts’



                                     Page 2 of 3
Case 3:18-cv-01101-MAB Document 35 Filed 01/28/19 Page 3 of 3 Page ID #99




           discovery, which date shall be no later than 115 days before the first day of
           the month of the presumptive trial date;
       14. To set the approximate date of the settlement conference (see SDIL-LR
           16.3(b));
       15. To discuss the advisability of one or more additional case management
           conferences prior to the final pretrial conference;
       16. To cover any other procedural issues the Court determines to be
           appropriate for the fair and efficient management of the litigation.

    IT IS SO ORDERED.

    DATED: January 28, 2019

                                             s/ Mark A. Beatty
                                             MARK A. BEATTY
                                             United States Magistrate Judge




                                    Page 3 of 3
